Citation Nr: 0908346	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
spermatocele, left testicle, to include whether a separate 
rating is warranted for erectile dysfunction.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington.  

As will be discussed below, the Board believes that the issue 
of a separate rating under Diagnostic Code 7522 for erectile 
dysfunction, as a residual of spermatocele of the left 
testicle, may be reasonably raised inferred from the evidence 
of record.  Thus, this matter will be addressed within the 
context of this appeal.

The issue of service connection for a psychiatric disorder, 
to include PTSD and depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left testicle spermatocele results in 
chronic pain and is painful on examination.

2.  Erectile dysfunction, as a residual of the service-
connected left testicle spermatocele, is not demonstrated by 
the evidence of record.




CONCLUSION OF LAW

The criteria for a 10 percent rating for spermatocele of the 
left testicle have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in September 2004 and March 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  A December 2007 VCAA letter included all necessary 
notifications.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  A July 2008 VCAA letter 
included all necessary notifications.  

The Board also finds that all necessary development of 
evidence has been completed.  The veteran's service treatment 
records, VA medical records, and private medical records have 
been obtained.  The veteran has been afforded VA examinations 
and the veteran has provided testimony at a hearing.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the veteran's claim for an increased rating.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2008).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

III.  Spermatocele

The veteran was granted service connection and a 
noncompensable rating for spermatocele of the left testicle 
by a February 1984 rating decision.  In August 2004 the 
veteran submitted his claim for an increased rating.  At his 
November 2008 hearing before the undersigned, the veteran 
reported that he sometimes had pain in the left testicle with 
walking or sitting.  He also asserted that he was unable to 
do recommended physical therapy for his back because of his 
left testicle disability.

The veteran's spermatocele was evaluated by the RO under 
Diagnostic Code 7599-7525, for a genitourinary condition 
evaluated as chronic epididymo-orchitis.  See 38 C.F.R. 
§ 4.27 (2008).  The criteria instruct that the condition be 
rated as urinary tract infection, except for tubercular 
infections.  There is no indication in the medical evidence 
that the veteran has tubercular infections.  Urinary tract 
infections are evaluated under a general rating schedule of 
Ratings of the Genitourinary System-Dysfunction.  See 38 
C.F.R. § 4.115a.

Under this general rating schedule, urinary tract infections 
are afforded a 10 percent evaluation where they require long-
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  Poor renal 
function is to be evaluated as renal dysfunction but, again, 
the medical evidence does not reflect that the veteran's 
service-connected spermatocele is characterized by poor renal 
function.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525.

On VA examination in September 2004 it was noted that the 
veteran's left testicle was larger than his right testicle.  
The examiner stated that the left spermatocele did not 
interfere with the veteran's every day functioning or his 
sexual functioning.  While the veteran reported some 
decreased sensation in that area, the VA examiner stated that 
this was from the veteran's back surgery not from the 
spermatocele.  She also noted that the pain from the 
veteran's spermatocele was handled by use of medicine for his 
back pain.

A July 2006 VA outpatient record indicates that the veteran 
had large swelling around the left testicle.  The left 
testicle itself was noted to be of normal size.  In November 
2006, the veteran underwent surgical repair of a left 
inguinal hernia.  Following surgery the veteran reported that 
his left testicle pain had improved.

On VA examination in August 2008 the veteran reported that he 
had difficulty maintaining erections due to testicular pain.  
The veteran denied urinary tract infections.  Examination 
revealed the veteran to have a normal and nontender right 
testicle.  There was epididymal tenderness on the left and a 
palpable spermatocele.  The diagnosis was chronic pain and 
secondary erectile dysfunction.

In this case, the extensive VA outpatient treatment records 
indicate that the veteran has received no treatment for his 
service-connected spermatocele.  These records and the VA 
examinations in September 2004 and August 2008 show that the 
veteran does not experience any renal dysfunction, voiding 
dysfunction, or urinary frequency as a consequence of his 
left spermatocele.  Consequently, the veteran is not entitled 
to a compensable rating for his left spermatocele under 
either Diagnostic Codes 7525 or 7529 (Benign neoplasms of the 
genitourinary system).

The Board notes that there is no specific diagnostic code for 
the evaluation of a spermatocele.  Consequently, the veteran 
must be rating under an analogous diagnostic code.  38 C.F.R. 
§ 4.20 (2008).  While the veteran's spermatocele was 
evaluated by the RO by analogy under Diagnostic Code 7599-
7525, the Board is of the opinion that in this case the 
veteran's spermatocele disability is more analogous to 
Diagnostic Code 7804.  Under Diagnostic Code 7804 a maximum 
10 percent rating is warranted for a scar that is painful on 
examination.  The veteran has consistently complained of 
chronic pain due to his spermatocele of the left testicle.  
Both the September 2004 and the August 2008 VA examiners 
noted the veteran's complaints of chronic left testicle pain.  
The August 2008 VA examiner specifically diagnosed the 
veteran as having chronic pain due to his left testicle 
spermatocele.  Accordingly, the veteran is entitled to an 
increased rating of 10 percent for his left testicle 
spermatocele under Diagnostic Code 7804.  

The Board notes that there is no other diagnostic codes in 
the Rating Schedule which are for rating a disability similar 
to a spermatocele and the veteran has not met the criteria 
for a rating in excess of 10 percent under any applicable 
diagnostic code.

The Board notes that the August 2008 VA examiner also noted 
that the veteran's chronic testicular pain could possibly 
cause erectile dysfunction.  However, the Board does not find 
that the veteran is entitled to a separate compensable rating 
for erectile dysfunction.  Under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, a 20 percent rating is warranted for 
deformity of the penis with loss of erectile power.  In this 
case a September 2008 VA outpatient record notes that the 
veteran had a sexually transmittable disease on his penis, 
which indicates that the veteran has erectile function.  
Additionally, the veteran testified that he uses Viagra, 
which also indicates that he has erectile function.  While 
the veteran testified that he uses a pump to obtain 
erections, such is not shown by any of the veteran's 
extensive medical records, including the September 2004 and 
the August 2008 VA examination reports.  Regardless, the fact 
remains that the veteran has no deformity of the penis.  
Accordingly, the veteran does not meet the criteria for a 
separate compensable rating under Diagnostic Code 7522.

Moreover, the evidence does not reflect that an exceptional 
disability picture exists in the present case.  The veteran 
has not required treatment so frequent, or hospitalization, 
for his spermatocele such as to render the application of the 
schedular criteria impractical.  The record further does not 
show that his spermatocele has interfered markedly with his 
employment.  Hence, as a whole, the evidence does not show 
that the impairment resulting solely from the spermatocele of 
the left testicle warrants extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2008).

Accordingly, an increased rating of 10 percent, and no 
higher, is warranted for spermatocele, left testicle, for the 
entire time period under consideration.  See Hart.




ORDER

A 10 percent rating for spermatocele, left testicle, is 
granted, subject to the law and regulations regarding the 
award of monetary benefits.


REMAND

The veteran seeks service connection for PTSD and depression.  
The Board notes that the veteran asserts that he has PTSD due 
to personal assault type stressors.  The veteran's service 
personnel records reveal that the veteran received Article 
15's.  Another service personnel record states that in June 
1981 the veteran refused to get in the car of another 
serviceman and would not explain why.  Additionally, an 
October 1983 evaluation report states that while the 
veteran's past performance had been excellent, his 
performance productivity had diminished considerably.  38 
C.F.R. § 3.304(f)(3) provides that VA may seek an opinion 
from a medical or mental health professional as to whether 
the record includes evidence of behavioral changes during 
service which suggest that the claimed assault actually 
occurred.  Based on the veteran's type of PTSD claim and on 
his service personnel records, the Board finds that a medical 
opinion should be sought.

The veteran's service treatment records indicate that the 
veteran reported depression and nervous trouble on his 
October 1983 Report of Medical History.  The examiner 
attributed the veteran's depression and nervous trouble to 
the veteran's situation at that time, just divorced and a 39-
10 action.  The extensive post service medical records reveal 
several psychiatric diagnoses including depression and PTSD.  
In this case the veteran has not been provided a VA 
psychiatric examination to determine the nature and etiology 
of his current psychiatric disabilities.  Since there were 
complaints of depression and nervous trouble during service 
and since there are current diagnoses of depression, the 
Board finds that a VA psychiatric examination addressing the 
nature and etiology of the veteran's claimed psychiatric 
disabilities based on a review of his claims file, to include 
his service treatment records, is necessary under 38 U.S.C.A. 
§ 5103A(d) and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the Secretary's obligations under section 5103A 
to provide a claimant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service"). 

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.

2.  Arrange for the veteran to have an 
examination by a VA psychiatrist.  The 
veteran's claims files must be provided to 
the examiner for review.  The examiner 
should review the veteran's service 
treatment records, service personnel 
records, and post service medical records 
and provide diagnoses of all current 
psychiatric disabilities.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

a) Is there evidence of behavioral changes 
during service which make it at least as 
likely as not that the claimed assault(s) 
took place?

b) If so, does the veteran have PTSD 
causally related to such in-service 
assault(s)?

c) Does the veteran currently have 
depression that is related to the 
veteran's military service.

d) A rationale for all opinions should be 
provided.  

3.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


